41 U.S. 317 (____)
16 Pet. 317
MARTHA BRADSTREET, DEMANDANT, PLAINTIFF IN ERROR,
v.
WILLIAM F. POTTER, TENANT, DEFENDANT IN ERROR.
Supreme Court of United States.

Mr. Jones, for the defandant and plaintiff in error; and Mr. Beardsley, for the defendant.
*318 Mr. Justice WAYNE delivered the opinion of the Court.
It is admitted by the counsel for the defendant in error, that this case presents upon the record no other exceptions than such as were before this Court, in the case of Martha Bradstreet v. Anson Thomas, 12 Peters, 174. That case then rules it, and the judgment in the Court below must be reversed.
But it is now suggested that both parties desire to obtain the opinion of the Court upon ulterior points in the case, as stated in their respective briefs, so as to have those points settled for the new trial of the cause when remanded, for the errors of procedure adjudicated in the former case of Bradstreet and Thomas; because, from the terms of this Court's opinion in that case, it seems doubtful if the Court could regularly consider and determine those questions upon the bill of exceptions, as now framed; though it be the mutual desire of the parties to get the Court's opinion upon those questions. It is only necessary to say, in reply to this suggestion, that the Court cannot give any opinion upon points not properly before it; from those points not being in the bill of exceptions filed in the record to the Court's ruling below. The proper function of a Court, in a writ of error, is to pass its judgment upon the points excepted to in the opinion of the Court below; and not to decide the law of the case, in anticipation of its trial in the Court below.
In respect to costs upon cases brought to this Court, the rule is, as may be seen in the forty-seventh rule of the Court prefixed to 8 Peters's Reports; that in all cases of reversals of any judgment or decree in this Court, except where the reversal shall be for want of jurisdiction, costs shall be allowed in this Court for the plaintiff in error, or appellant, as the case may be, unless otherwise ordered by the Court.
The question as to costs in the Circuit Court is not before us.
The judgment in the Court below is reversed.